DETAILED ACTION
Claims 1-20 are presented for examination. Claims 3, 4, 12-20 are withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Election/Restrictions
Applicant elected without traverse to prosecute claims associated with Specie 1 related to Fig. 6 is acknowledge by the Primary Examiner. Accordingly, all claims pertain to the elected Specie will be prosecuted. However, Claims 3, 4, 12-20 are directed to the unelected Specie 2 related to Figure 7 that includes steps for “verifying…” in step 730-740. Thus, Claims 3, 4, 12-20 will be treated as withdrawn. The restriction is made Final. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ziraknejad et al.  (US Pat. 10701067 B1) in view of Keiser et al. (US Pub. 20170251100 A1).
	For claim 1, Ziraknejad discloses a mobile phone (105) comprising: 
	one or more processors (Col. 36 lines 13-20); 
	a first wireless communication interface (short range interface, e.g. Bluetooth, Near-Field) configured to communicate with an activation device (110) in a personal area network (short range network) (Col. 6 lines 39-50), the activation device having a trigger device configured to receive an input (150) from a user (Figs. 1B and 4A-4K; Col. 12 lines 56-65); 
	a second wireless communication interface (long range interface, e.g. 3G, 4G…) configured to communicate with a call service (call server, 130/120) via a local area network or a wide area network (data, digital, voice services from the 3G-4G network) (Col. 6 lines 39-50, and Col. 12 lines 33-56); 
	one or more computer-readable hardware devices having stored thereon computer- executable instructions that are structured such that, when executed by the one or more processors (Col. 36 lines 13-20), configure the mobile phone to perform at least: 
	when the trigger device receives the input from the user, receive an indication (notification) from the activation device via the first wireless communication interface (Col. 14 lines 47-62, and Col. 15 lines 1-17), indicating a connection request, requesting a connection from the call service (Fig. 1C, calling the MS, requesting a digital connection/session of an authentication call service) (Col. 14 lines 47-62, and Col. 15 lines 1-17); 
	But Ziraknejad doesn’t explicitly discloses
	Mobile connection can be a call.
	pass the call request to the call service via the second wireless communication interface, causing the call service to generate a call, calling the mobile phone; and 
	receive the call from the call service.
	However, Keiser discloses mobile connection can be a call [0011].
	pass the call request to the call service via the second wireless communication interface, causing the call service to generate a call, calling the mobile phone (steps 326-342) [0027, 0054, 0061-63]; and 
	receive the call from the call service steps (326-342) [0027, 0054, 0061-63].
	Keiser also discloses indicating a call request, requesting a call from the call service (326-342 [0011-13];
Since, all are analogous arts addressing mobile session use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ziraknejad and Keiser to ensure various mobile functions can be properly handled by the mobile network, thus, improving network flexibility and adaptability. 

	For claim 7, Ziraknejad discloses an activation device (110) comprising: 
	a wireless communication interface (short range interface, e.g. Bluetooth, Near-Field) configured to communicate with a mobile phone in a personal area network (short range network) (Col. 6 lines 39-50); 
	an activation circuitry configured to generate a signal for activating the mobile phone (Col. 36 lines 13-20); and 
	a trigger device configured to receive an input (150) from a user (Figs. 1B and 4A-4K; Col. 12 lines 56-65); 
	wherein when the trigger device receives the input from the user, the activation circuitry is caused to generate the signal, indicating a connection request (Fig. 1C, calling the MS, requesting a digital connection/session of an authentication call service) (Col. 14 lines 47-62, and Col. 15 lines 1-17); and 
	But Ziraknejad doesn’t explicitly discloses
	Mobile connection can be a call.
	the wireless communication interface is configured to send the signal to the mobile phone, causing the mobile phone to pass the call request to a call service, which is in turn caused to generate a call, calling the mobile phone.
	However, Keiser discloses mobile connection can be a call [0011].
	the wireless communication interface is configured to send the signal to the mobile phone, causing the mobile phone to pass the call request to a call service, which is in turn caused to generate a call, calling the mobile phone (steps 326-342) [0027, 0054, 0061-63].
	Keiser also discloses indicating a call request, requesting a call from the call service (326-342 [0011-13];
Since, all are analogous arts addressing mobile session use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ziraknejad and Keiser to ensure various mobile functions can be properly handled by the mobile network, thus, improving network flexibility and adaptability. 

	For claim 5, Ziraknejad discloses the mobile phone further configured to pair the activation device with the mobile phone (Col. 7 lines 10-47), 
	such that when the trigger device of the activation device receives the input from the user (Figs. 1B and 4A-4K; Col. 12 lines 56-65), the mobile phone is configured to receive the indication (notification) from the activation device (Col. 14 lines 47-62, and Col. 15 lines 1-17).

	For claim 6, Ziraknejad discloses the mobile phone is further configured to install an application configured to allow the user to login to the call service (Col. 5 lines 60-67); 
	when the mobile phone receives the indication from the activation device, the mobile phone sends the call request to the call service via the application (Fig. 1C, calling the MS, requesting a digital connection/session of an authentication call service) (Col. 14 lines 47-62, and Col. 15 lines 1-17).

	For claim 8, Ziraknejad discloses the activation device is configured to be paired with the mobile phone, and when the activation device is paired with the mobile phone, the activation device is configured to send the signal to the mobile phone (Col. 2 lines 39-45).

	For claim 10, Ziraknejad discloses the trigger device is a quiet button or a quiet switch (150) (Figs. 1B and 4A-4K; Col. 12 lines 56-65).

	For claim 11, Ziraknejad discloses the activation device is shaped as a key fob, a pen, a watch, or a wristband (Figs. 1B and 4A-4K; Col. 12 lines 56-65).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ziraknejad et al.  (US Pat. 10701067 B1) in view of Keiser et al. (US Pub. 20170251100 A1) in further view of Chatterjee et al. (US Pub. 20130344849 A1).
	For claim 2, Ziraknejad, as modified by Kaiser, discloses all limitations this claim depends on.
But Ziraknejad, as modified by Kaiser, doesn’t discloses the following limitation taught by Chatterjee.
Chatterjee discloses the mobile phone further configured to pass the call request to the call service after a predetermined time period [0096].
Since, all are analogous arts addressing mobile session use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ziraknejad, Keiser, and Chatterjee to ensure calls can be properly routed to its service destination, thus, improving system efficiency. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ziraknejad et al.  (US Pat. 10701067 B1) in view of Keiser et al. (US Pub. 20170251100 A1) in further view of Van OS et al. (US Pub. 20190370781 A1).

	For claim 9, Ziraknejad, as modified by Kaiser, discloses all limitations this claim depends on.
But Ziraknejad, as modified by Kaiser, doesn’t discloses the following limitation taught by Van Os.
	Van Os discloses the trigger device receives the input from the user, the activation device creates a haptic feedback, but without an audible sound [0067, 0078].
Since, all are analogous arts addressing mobile session use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ziraknejad, Keiser, and Van Os to ensure users can be properly notified as desired, thus, improving user friendliness of the mobile device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 10937296 B1 - A wearable electronic device, system and method to manage safe physical distancing between a first entity and one or more proximate entities for limiting pathogenic exposure therebetween, includes obtaining an identity attribute associated with a wearable electronic device worn by the first entity; authenticating a first entity electronic device or a computing device; receiving, at a centralized server, a first set of data packets related to a status query associated with the one or more health attributes of the first entity; computing a status information, in response to the status query; transmitting a second set of data packets related to the computed status information; and transmitting the obtained status information, to provide one or more unique alerts on the wearable electronic device of the one or more health attributes of the first entity to the one or more proximate entities.
US 20180293523 A1 - A system and method in which various sensors collect and/or generate data that are analyzed to provide automated transit features. In the automatic capacity management feature, a transit operator is alerted of potential capacity issues in advance to enable the operator to handle the situation before a station or a vehicle reaches its capacity limit. The automatic trip planning feature allows a passenger to dynamically plan the fastest route to a destination according to real time data and historical data trends. The automatic fraud detection feature alerts a fare inspector to a ticket fraud or other fraudulent activity at a specific transit station or on a specific transit vehicle. The automatic vehicle routing feature dynamically routes autonomous transit vehicles to stations, notifies transit vehicle drivers to stop at a particular station, and/or notifies transit operators to route a vehicle to a particular station based on current and historical demand from passengers.

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642